                                            Case 3:18-cv-03521-RS Document 111 Filed 06/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           WATERKEEPER ALLIANCE, INC., et al.,
                                  10                                                       Case No. 18-cv-03521-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                        ORDER GRANTING MOTION FOR
                                  12                                                       LEAVE TO INTERVENE
Northern District of California




                                           U.S. ENVIRONMENTAL PROTECTION
 United States District Court




                                  13       AGENCY, et al.,
                                  14                    Defendants.

                                  15

                                  16           This action was stayed prior to a ruling on a then-pending motion brought by Chantell and

                                  17   Michael Sackett seeking leave to intervene. As that stay has since expired and defendants have

                                  18   now filed a motion for remand, the motion for leave to intervene will be addressed, such that the

                                  19   Sacketts will have the opportunity to file any opposition they may have to the motion to remand.

                                  20   Without reaching the issue of whether the Sacketts have made the requisite showing for

                                  21   intervention as a matter of right, permissive intervention is warranted, at a minimum.1

                                  22   Accordingly, the motion is granted.

                                  23

                                  24

                                  25

                                  26
                                       1
                                         The procedural posture and the broader factual situation here differ from the circumstances in
                                  27   State of California v. Regan, 3:20-cv-03005-RS, where the Sacketts were not permitted to
                                  28   intervene formally.
                                          Case 3:18-cv-03521-RS Document 111 Filed 06/23/21 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: June 23, 2021

                                   4                                        ______________________________________
                                                                            ___________
                                                                            __     _ ______
                                                                                        _    _______
                                                                                                   _ __
                                                                                                      _ __________
                                                                                                                ____
                                                                                                                   ______
                                                                            RICHARD
                                                                            R CHARD SEEBORG
                                                                            RI
                                   5                                        Chief United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                    CASE NO.   18-cv-03521-RS
                                                                             2
